UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) Information Statement Pursuant to Rules 13d-1 and 13d-2 Under the Securities Exchange Act of 1934 (Amendment No. 1)* InfoSpace, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 45678T300 (CUSIP Number) December 31, 2009 Date of Event Which Requires Filing of the Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [ ] [ ] Rule 13d-1(c) Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. NAME OF REPORTING PERSON S. S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON ALEPH6 LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) X 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware SOLE VOTING POWER 5 . 0 NUMBER OF SHARES BENEFICIALLY 6 . SHARED VOTING POWER OWNED BY 1,251,688 shares EACH REPORTING PERSON 7 . SOLE DISPOSITIVE POWER WITH 0 8 . SHARED DISPOSITIVE POWER 1,251,688 shares 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,251,688 shares 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.5% as of December 31, 2009 (based on 35,377,521 shares of Common Stock outstanding as of October 31, 2009, per Form 10-Q dated November 3, 2009) 12. TYPE OF REPORTING PERSON OO/HC C USIP N
